'' Julie Metcalf Kinney    Case   3:18-cv-01930-SI    Document 59      Filed 01/18/19         Page 1 of 2
   William X Neitzche
   4406 N Mississippi Avenue
   Portland, Oregon 97217
   503-287-6494
                                       IN THE UNITED STATES DISTRICT COURT
                                            FOR THE DISTRICT OF OREGON                         .   .     .. "-ORP
                                                                              c1•£D'18JfiM'l'3lbll91JSDI., .
                                                  PORTLAND DIVISION           r   i..




              William X Nietzche (solely as trustee for
              KRME International Trust),
              Et al.,
                                                                                        3: 18-CV-01930-SI

                              Plaintiff/Petitioner,                                           Case No.

                                                                           PLAINTIFF'S MOTION FOR
                                                                           EXTENSION OF TIME; NOTICE
                                                                           OF LIS PENDENS


              v.                                  (EXPEDITED CONSIDERATION
                                                   REQUESTED)
              FREEDOM HOME MORTGAGE CORPORATION (FHMC),

              Et al.,
                              Defendant(s)/Respondent(s)




                                     PLAINTIFFS' MOTION FOR EXTENSION OF TIME

                   COMES NOW Plaintiffs William and Julie Kinney ("The Kinney's"), by, through and with
                   their son/trustee William X Nietzche, to move this Court of Record to enter an order for an
                   extension of time in this Civil action case #3:18-cv-01930-SI, pursuant to Fed.R.Civ.P.
                   RULE 6 (B) of 60-days, stating in support:

                   1) Plaintiffs seek to address several legal facts with counsel supporting the attached
                      Declaration of Julie Metcalf Kinney and the attached exhibits to Plaintiffs Verified ·
                      Complaint showing that defendant's made presumptive recordings of Plaintiffs
                      Mortgage/ Deed of Trust without proper trustee assignment.

                   2) On December 31, 2018, Plaintiffs conducted a securitization audit regarding the May
                      2002 mortgage/transaction involved in this matter.


               PLAINTIFF'S MOTION FOR EXTENSION OF TIME; NOTICE OF LIS PENDENS - Page 1 of 2
        Case 3:18-cv-01930-SI          Document 59            Filed 01/18/19       Page 2 of 2




  3) On December 31, 2018, Plaintiffs discovered new-found evidence directly involving
     Defendant Freedom Home Mortgage Corporation (FHMC) that can potentially expose
     FHMC to either civil or criminal liability or both.

  4) Plaintiffs hereby establish and declare a lis pendens in this matter whereby Plaintiffs'
     intend on amending their complaint and joining certain agents acting on behalf ofFHMC
     to this action, for claims, including but not limited to: a) Federal Constitutional 5th
     Amendment Due Process violations; b) Fraudulent Conveyance; and c) Constructive
     Trust.

  5) Plaintiffs hereby establish and declare a lis pendens in this matter whereby Plaintiffs'
     intend on amending their complaint and joining Mark K. Passanante, Roman Ozeruga
     and Terrance Slominski to this action, for claims, including but not limited to: a) Federal
     Constitutional 5th Amendment Due Process violations; b) Title 18 USC § 241 violations;
     c) Title 18 USC§ 242 violations; d) Title 18 USC §1621 violations; and c) Constructive
     Trust.

  6) Plaintiffs need 60-day extension of time in which to prepare an amended complaint.

  7) Plaintiffs need 60-day extenstion of time to convalesce from the sudden hospitalization of
     Plaintiffs mother/grandmother Pauline Kinney who has been committed to hospice.

  8) Plaintiffs need 60-day extension of time to satisfy any court order for seeking Legal
     -counsel.                                                                     '

  9) Plaintiffs need 60-day extension of time to prepare a reply to Defendants Answers.

  WHEREFORE, Plaintiffs moves this Court of Record to enter an order for an extension of
  time of (60) days, or show cause as why an extension should not issue.


     RESPECTFULLY DATED this                 /9!!-         day of January, 2019.



                                  teal Kinney
                         lo Proprio, IIi Proper Persona,
                          eredes, Sui Juris [Pro se]



                    B y ~
                    William X Nietzche, as trustee for KRME International Trust
                    In Solo Proprio, In Proper Persona,
                    Sui Heredes, Sui Juris [Prose]



PLAINTIFF'S MOTION FOR EXTENSION OF TIME; NOTICE OF LIS PENDENS - Page 2 of 2
